EXHIBIT 2.20 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement ("Agreement") is made as of the 1st day of August, 2007, by and between Transworld Assets, LLC, a Delaware limited liability company ("Buyer") with its principal business offices located at 149 Avenue at the Common, Suite 4, Shrewsbury, New Jersey 07702, and Green-Tech Assets, Inc., a Washington corporation (“Green-Tech”) its principal business offices located at 30 Meeting Street, Cumberland, Rhode Island 02864, CC Laurel, Inc., a Rhode Island corporation (“CCL”) with its principal business offices located at 30 Meeting Street, Cumberland, Rhode Island 02864, (each of Green-Tech and CCL to be referred to herein as a “Seller” and collectively as the "Sellers") and Thurston J. Hartford and Susan Hartford, each of whom is an individual maintaining a business address at 30 Meeting Street, Cumberland, Rhode Island 02864 (the “Shareholders”). WHEREAS, the Buyer desires to purchase from the Sellers, and the Sellers desire to sell to the Buyer substantially all of the properties, rights, assets and business of the Sellers, all upon and subject to the terms and conditions hereinafter set forth. WHEREAS, Sellers are engaged in the business of providing electronic and technology disposition services and software reclamation, asset auditing and tracking and technology risk management services (the “Business”). NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Purchase and Sale and Delivery of the Assets. 1.1.Purchase and Sale and Delivery of the Assets. (a)Purchased Assets.Subject to and upon the terms and conditions of this Agreement and excluding the assets retained by the Sellers as set forth in Section 1.1(b) herein, as of the “Closing Date” (as defined in Section 1.7 below), each of the Sellers shall sell, transfer, convey, assign and deliver, to the Buyer, and the Buyer shall purchase from each of the Sellers, free and clear of all liens and encumbrances (except for Permitted Liens as defined in Section 2.8), all of the properties, rights, assets and business as a going concern, of every kind and nature, real, personal or mixed, tangible or intangible, wherever located, which are owned, leased, licensed or used by the Sellers in the conduct of the Business and which exist on the Closing Date (collectively, the "Purchased Assets"), including, without limitation, the following assets: (i)all office supplies and similar materials (the "Supplies"); (ii)all contracts, agreements, leases, arrangements and/or commitments of any kind, whether oral or written, relating to the Purchased Assets as set forth on Schedule 2.12 attached hereto (the "Contracts"); (iii)all customer lists, files, records and documents (including credit information) relating to customers and vendors of the Purchased Assets and all other business, financial and employee books, records, files, documents, accounting records, reports and correspondence relating to the Purchased Assets, (collectively, the "Records"); (iv)all rights of each Seller, if any, under express or implied warranties from the suppliers of the Sellers provided that such warranties may be assigned; (v)all furnishings, furniture, fixtures, tools, machinery, equipment and leasehold improvements owned by a Seller, whether or not reflected as capital assets in the accounting records of the Sellers (collectively, the "Fixed Assets"), as set forth on Schedule 2.8; (vi)all patents, trademarks, service marks and tradenames, and applications therefor which are owned by a Seller; (vii)the names “Green-Tech Assets, Inc.” and “CC Laurel, Inc.” and all domain names, websites, e-mail addresses and phone numbers used in the Business; (viii)all computers, computer programs, computer databases, hardware and software owned or licensed by a Seller; (ix)all municipal, state and federal franchises, licenses, authorizations and permits of each Seller which are necessary to operate the Business or are related to the Purchased Assets; (x)all prepaid charges,deposits, sums and feesof each Seller; (xi)all claims and rights of each Seller related to or arising from the Purchased Assets; (xii)all motor vehicles; (xiii)all inventories of whatever kind, including, without limitation, finished goods, goods held for sale, work-in-process and raw materials; (xiv)all accounts receivable and other rights to payment; and (xv)all of the goodwill of the Business. (b)Retained Assets.Notwithstanding anything to the contrary set forth in this Agreement, the following assets of the Sellers are not included in the sale of Purchased Assets contemplated hereby: (i) the cash and cash equivalents, (ii) the Purchase Price (as hereinafter defined) and the other rights of a Seller under or relating to this Agreement (iii) the corporate minute books, stock records, qualification to conduct business as a foreign corporation, (iv) those assets set forth on Schedule 2.8 and noted as to be retained; and (v) other documents relating to the formation, maintenance or existence as a corporation of each Seller, except that each Seller agrees that it will provide copies of any such document from the corporate minute books as reasonably requested by the Buyer which the Buyer believes are necessary for the conduct of the Business and the use and operation of the Business and Purchased Assets after the Closing Date. 1.2.Purchase Price.The purchase price for the Purchased Assets (the "Purchase Price") shall, subject to adjustment as provided below, be the aggregate of the following: (a)Six Hundred Thousand Dollars ($600,000), of which (i) One Hundred Thousand Dollars ($100,000) previously deposited by Buyer in escrow with Nixon Peabody LLP (the “Deposit”) shall be released from escrow by Nixon Peabody LLP and delivered via wire transfer to an account designated by Seller and (ii) Five Hundred Thousand Dollars ($500,000) which shall be delivered by Buyer via wire transfer to an account designated by Seller. (b)One Hundred Sixty Six Thousand Eight Hundred Twenty Eight Dollars ($166,828) which shall be paid by means of a three year interest bearing promissory note (the “Note”) providing for payments of Five Thousand Dollars ($5,000) per month in the form of Exhibit A hereto. (c)Two Million (2,000,000) shares of Common Stock of Stratus Services Group, Inc. (the “Stratus Shares”) which shall be issued in the name of Thurston J. Hartford as per the direction of Sellers. 1.3.Purchase Price Adjustments. (a)Receivables Adjustment.At the Closing, Sellers shall deliver a schedule of the Sellers’ aggregate accounts payable as of the Closing Date (the “Payable Schedule”) and a schedule of the Sellers’ aggregate accounts receivable as of the Closing Date plus $103,490.64 which represents ADP accounts receivable which is not currently reflected on the Seller’s Balance Sheet (the “Receivables Schedule”).In the event that the amount of the accounts receivable set forth on the Receivables Schedule is less than the aggregate amount of accounts payable set forth on the Payable Schedule, the cash Purchase Price payable pursuant to Section 1.2(a) at the Closing shall be reduced by the amount of such deficiency (the “Deficiency Amount”).Notwithstanding anything contained herein to the contrary, the cash Purchase Price shall not be reduced unless and until the Deficiency Amount exceeds $25,000. (b)Share Price Adjustment.In the event that the average Market Price (as defined below) of a share of Stratus Services, Inc. Common Stock (“Stratus Stock”) is not $.20 or more for the thirty (30 ) trading days preceding the three year anniversary of the Closing Date (the “Anniversary Date”), Buyer shall make a cash payment to Seller within five (5) business days after the Anniversary Date equal to the amount determined by multiplying (A) the difference between the average Market Price for such thirty (30) trading day period and $.20 by (B) two million (2,000,000).The term Market Price as of a particular day means (a) the closing price per share of the Stratus Stock on such date on the OTC Bulletin Board or on such Subsequent Market (as defined below) on which the shares of Stratus Stock are then listed or quoted), or (b) if the shares of Stratus Stock are not then listed or quoted on the OTC Bulletin Board or a Subsequent Market, then the last price reported in the "Pink Sheet" for the relevant day.The term “Subsequent Market” means the New York Stock Exchange, Nasdaq SmallCap Market, American Stock Exchange or Nasdaq Stock Market.If the shares of Stratus Stock are not listed or quoted for public trading during the thirty day period prior to the Anniversary Date, the average Market Price shall be deemed zero. The .20 per share threshold set forth in this Section 1.3(b) shall be equitably adjusted to account for stock splits, share combinations and stock dividends affecting the Stratus Stock. (c)Prepayment Adjustment.The cash Purchase Price payable pursuant to Section 1.2(a) shall be reduced by the amount of payment received by a Seller from CRT Tech for services not provided as of the Closing Date, which as of the Closing Date is $7,324.66. 1.4.Assumption of Liabilities. (a)Assumed Liabilities.At the Closing, Buyer agrees to assume: (i)the liabilities and obligations set forth on Schedule 1.4(a)(i) (the “Scheduled Liabilities”) up to an aggregate amount of $477,652.83, of which $423,652.83 shall be satisfied in full by Buyer at the time of the Closing; (ii)accounts payable to the extent set forth on the Payable Schedule; (iii)the obligations of each Seller under the Contracts listed on Schedule 1.4(a)(ii) which are to be performed or discharged under the terms of such Contracts, on or after the Closing Date, but as to any payment obligation, only to the extent that the payment is for goods, services or other types of consideration that are delivered, performed or provided on or after the Closing Date, and further provided that Buyer shall not assume any such obligation to the extent the existence thereof violates or is in breach of any of the representations, warranties and covenants of Sellers’ in this Agreement. (b)Liabilities Retained by Sellers.
